Citation Nr: 0210197	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont

THE ISSUES

1. Entitlement to secondary service connection for a right 
forearm or elbow disorder.

2. Entitlement to an increased evaluation for residuals of 
rotator cuff tear with avulsion fracture, currently rated 
as 20 percent disabling.

3. Entitlement to an increased evaluation for residuals of 
osteochondral fracture of the left knee, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran

INTRODUCTION

The veteran had active service from March 1971 to July 1974 
and from September 1980 to August 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO rating decision that denied secondary 
service connection for a right forearm or elbow disorder and 
an April 1999 RO rating decision that denied an increased 
evaluation for the left shoulder condition (rated 20 percent) 
and increased the evaluation for the left knee condition from 
20 to 100 percent, effective from November 1998 to January 
1999, under the provisions of 38 C.F.R. § 4.30, and then 
resumed the 20 percent evaluation, effective from January 
1999.  In March 2000, the Board remanded the case to the RO 
for issuance of a supplemental statement of the case on the 
issue of entitlement to secondary service connection for a 
right forearm or elbow disorder and for issuance of a 
statement of the case on the other issues listed on the first 
page of this decision.  The veteran submitted a substantive 
appeal on those latter issues in May 2000, and the case was 
thereafter returned to the Board.

In May 2001, the veteran submitted private medical records 
related to an application to reopen the claim for service 
connection for a low back disorder.  That matter has not been 
adjudicated by the RO and will not be addressed by the Board.  
That issue is brought to the attention of the RO for 
appropriate action.


FINDINGS OF FACT

1.  A right forearm or elbow disorder is not found.

2.  The left shoulder condition is manifested primarily by X-
ray findings of arthritis, limitation of forward flexion of 
left arm to 110 degrees with pain at that point, an 
asymptomatic scar, and slight decrease in strength of the 
left arm; limitation of the left arm to 25 degrees from the 
side or malunion or nonunion of the humerus or clavicle is 
not found.

3.  The left knee disability is manifested primarily by X-ray 
findings of arthritis, normal range of motion with pain at 
120 degrees of flexion, asymptomatic scars, and slight 
instability; instability, limitation of motion or other 
symptoms that produce moderate functional impairment are not 
found.


CONCLUSIONS OF LAW

1.  A chronic right forearm or elbow condition is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for 
residuals of left rotator cuff tear with avulsion fracture 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 5003, 5201, 
5202, 5203 (2001).

3.  The criteria for a rating in excess of 20 percent, one 
10 percent rating for arthritis and another 10 percent rating 
for the other residuals, for residuals of osteochondral 
fracture of the left knee are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Codes 5003, 5257, 5258, 5259, 5260, 5261 (2001); 
VAOPGCPREC 23-97 and 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any right forearm or elbow 
disorder and the severity of the residuals of left rotator 
cuff tear with avulsion fracture and the residuals of 
osteochondral fracture of the left knee.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In a January 
2002 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in the development of any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).


I.  Secondary Service Connection for a Right Forearm or Elbow 
Disorder

A.  Factual Background

The veteran had active service from March 1971 to July 1974 
and from September 1980 to August 1988.

Service medical records do not show the presence of a right 
forearm or elbow disorder.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from the 
late 1980's to 2001.  The more salient medical reports 
related to the claims being considered in this appeal are 
discussed in the appropriate sections.

A VA medical report of the veteran's outpatient treatment in 
September 1991 shows that he was seen for complaints of right 
elbow pain for 2 months.  He reportedly had extended his 
right upper extremity to break a fall down stairs at home and 
had had right elbow pain since then.  It was noted that right 
lateral epicondylitis had been diagnosed.  No significant 
abnormalities of the right forearm or elbow were found.  He 
was recommended occupational therapy for the right elbow 
pain.  A report dated in September 1991 reveals that he 
received occupational therapy for right lateral 
epicondylitis.

The veteran testified at a hearing in October 1992.  His 
testimony was to the effect that he had fallen down stairs 
because of his service-connected left knee condition and 
sustained an injury to the right forearm or elbow when he 
extended the right arm to break the fall.  His testimony was 
to the effect that service connection should be granted for a 
right forearm or elbow disorder secondary to the left knee 
condition.

The veteran underwent a VA medical examination in February 
2001.  On examination of the right elbow, there was full 
range of motion.  There was well developed musculature.  
There was no weakness of the right upper extremity.  There 
was mild discomfort to palpation in the mass of the extensors 
of the right forearm.  There was no sensory deficit.  
Reflexes were symmetric.  The diagnosis was right forearm 
pain and the examiner noted that a disability of the right 
forearm or elbow was not found.

The veteran testified at a hearing in January 2002.  He 
reported essentially no problems with his right forearm and 
elbow.

A review of the record shows that service connection is in 
effect for residuals of left rotator cuff tear with avulsion 
fracture, rated 20 percent; osteochondral fracture of the 
left knee, rated 20 percent; tinnitus, rated 10 percent; 
residuals of left elbow fracture, rated zero percent; right 
knee injury, rated zero percent; suppurative otitis media, 
rated zero percent; post operative residuals of left inguinal 
hernia, rated zero percent; and status post benign 
angiolipoma of the left upper arm, rated zero percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Statements and testimony from the veteran are to the effect 
that he sustained a right elbow or forearm disorder when he 
fell in 1991 while going down stairs because of his service-
connected left disability.  The medical evidence corroborates 
his fall and his treatment for right elbow pain, but does not 
demonstrate the presence of a chronic right elbow or forearm 
condition.  38 C.F.R. § 3.303(b).  Under the circumstances, 
secondary service connection cannot be granted for such a 
disorder.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001).

The evidence does not show the presence of a chronic right 
elbow or forearm condition that is proximately due to or the 
result of a service-connected disability.  The preponderance 
of the evidence is against the claim for secondary service 
connection for a disorder of the right forearm or elbow, and 
the claim is denied.


II.  Increased Evaluation for Residuals of Left Rotator Cuff 
Tear with Avulsion Fracture

A.  Factual Background

Service medical records show that the veteran is right-
handed.  He was hospitalized in March 1974 after sustaining 
an injury to the left shoulder.  He underwent excision of a 
bone fragment from the inferior surface of the rotator cuff 
of the left shoulder.  The diagnoses were retained bone 
fragment in the interior surface of the rotator cuff of the 
left shoulder, secondary to closed chip fracture of the 
greater tuberosity of the left humerus.

A June 1975 RO rating decision granted service connection for 
residuals of rotator cuff tear with avulsion fracture of the 
left humerus.  A 10 percent evaluation was assigned for that 
condition, effective from August 1974.

A June 1989 RO rating decision notes that the left elbow 
condition was not assigned a disability rating from September 
1980 to August 1988 because the veteran was on active duty.  
The 10 percent rating for the left shoulder disorder was 
resumed, effective from August 1988.

A January 1993 RO rating decision increased the evaluation 
for the left shoulder disability from 10 to 20 percent.  The 
20 percent rating was effective from October 1991.

A private medical report reveals that an arthrogram of the 
veteran's left shoulder was taken in October 1998.  The 
impressions were no evidence of rotator cuff tear, and either 
a partial tear or soft tissue calcification that could not be 
appreciated on previous films.

A private medical report shows that the veteran underwent a 
left shoulder examination in November 1998.  He complained of 
left shoulder pain with activity.  There was satisfactory 
passive range of motion with positive impingement findings 
and weakness with external rotation and abduction.  He was 
recommended for a MRI (magnetic resonance imaging) scan.

A private medical report shows that an MRI scan was taken of 
the veteran's left shoulder in November 1998.  The impression 
was no evidence of a rotator cuff tear, and mild degenerative 
changes in the humeral head.

A private medical report dated in December 1998 notes that 
the veteran's left shoulder mobility was mildly restricted 
with positive impingement findings.  A subacromial corticoid 
steroid injection was administered.

The veteran underwent a VA medical examination in December 
1991.  Examination of the left shoulder revealed a well-
healed scar that was not tender nor fixed.  Abduction was to 
120 degrees with crepitus.  External rotation was only about 
30 degrees.  The other movements were normal.  Strength was 
2/5 as compared to 5/5 on the right side.  X-rays of the left 
shoulder revealed 2 ossified fragments supralateral to the 
humeral head.  The impressions were fracture of the left 
humerus with retained fracture fragments of the femoral 
condyle, and left rotator cuff tear repaired with limitation 
of motion as described.

The veteran underwent a VA medical examination in February 
2001.  On examination of the left shoulder, he complained of 
pain that caused functional impairment.  Range of motion of 
the left shoulder was abduction to 90 degrees with pain at 
that point, forward flexion to 110 degrees with pain at that 
point, external rotation to 90 degrees with no pain at end 
range, internal rotation to 45 degrees with pain at that 
point, and extension to 20 degrees with pain at end range.  
There was a well-identified scar elliptical in shape in the 
proximal anterior portion of the left shoulder that was well 
healed, not adherent to the underlying tissue, and not 
painful to palpation.  Strength of the external rotators of 
the shoulder was weak and limited by pain.  Otherwise, 
strength in the upper extremity was intact.  There was an 
indistinct and nonphysiological sensation loss in the 
proximal left upper arm just around the deltoid insertion, 
otherwise, there was no sensation deficit.  Reflexes were 2+ 
in the left upper extremity and there was no frank muscle 
atrophy identified in the shoulder girdle muscle region or in 
the left upper extremity.  X-rays of the left shoulder showed 
minimal osteoarthritis.  The diagnosis was chronic 
impingement syndrome of the left shoulder with glenohumeral 
degenerative changes.

The veteran testified at a hearing in January 2002.  His 
testimony was to the effect that he had pain in the left 
shoulder that limited his activities with the left arm.  He 
also said the arm fatigues quickly and develops fatigue 
tremors.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran has arthritis of the left shoulder.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The evidence indicates that the veteran is right-handed.   A 
20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 
30 percent evaluation for limitation of motion of the minor 
arm requires that motion be limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Code 5201.

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  A 50 percent evaluation requires nonunion of the 
humerus (a false, flail joint)  38 C.F.R. § 38 C.F.R. 
§ 4.71a, Code 5202.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

A 20 percent evaluation is warranted for mild incomplete 
paralysis of all radicular nerve groups of the major upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis.  A 70 percent evaluation requires 
severe incomplete paralysis.  A 90 percent evaluation 
requires complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given for each nerve.  Paralysis of the upper 
radicular group involves all of the shoulder and elbow 
movements lost or severely affected, hand and wrists 
movements not affected.  Paralysis of the middle radicular 
group involves adduction, abduction, and rotation of the arm, 
flexion of elbow, and extension of wrist lost or severely 
affected.  Paralysis of the lower radicular group involves 
all the intrinsic muscles of the hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  38 C.F.R. § 4.124a, Codes 8510-8513.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The private medical reports of the veteran's treatment and 
evaluations in 1998 reveal that the rotator cuff tear of the 
left shoulder has healed and that he has satisfactory range 
of motion of the left shoulder.  The report of MRI of the 
left shoulder in November 1998 reveals the presence of 
arthritis in the humeral head or right shoulder area that is 
not be disassociated from his left shoulder injury in 
service.  The reports of his VA medical examinations in 
December 1991 and February 2001 indicate the presence of 
nerve impingement with neurological deficits, but incomplete 
paralysis of a nerve to support the assignment of a separate 
compensable evaluation for a nerve in the left shoulder area 
under diagnostic 8513 or other appropriate diagnostic code 
for neurological deficits is not demonstrated.  It appears 
that the veteran has neurological deficits and 
musculoskeletal symptoms that affect the use of the right arm 
and produce similar functional impairment.  The evidence as a 
whole, however, indicates that the musculoskeletal symptoms 
are the predominant symptoms, and that Board will evaluated 
the left shoulder disability accordingly.  Separate 
evaluations for neurological deficits and musculoskeletal 
symptoms producing similar functional impairment are 
prohibited in order to avoid the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14.

The report of the February 2001 VA examination indicates that 
the scar in the left shoulder area is asymptomatic.  Hence, a 
separate evaluation for a scar under diagnostic code 7803, 
7804 or 7805 with related diagnostic code for limitation of a 
joint is not warranted.

The evidence as a whole indicates that the  left shoulder 
condition is manifested primarily by X-ray findings of 
arthritis, limitation of forward flexion of left arm to 110 
degrees with pain at that point, an asymptomatic scar, and 
slight decrease in strength of the left arm that support the 
assignment of a 20 percent evaluation for the left shoulder 
disability under diagnostic code 5201 with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain and weakness, respectively.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does 
not show that the veteran has limitation of the left arm to 
25 degrees from the side or malunion or nonunion of the 
humerus or clavicle in order to support the assignment of a 
higher rating or another separate evaluation for the left 
shoulder disability under diagnostic codes 5201, 5202 or 
5203.

The Board recognizes the veteran's statements and testimony 
to the effect that his left shoulder disability is more 
severe than currently evaluated, but the evidence indicates 
that the current 20 percent evaluation for the veteran's left 
shoulder condition best represents his disability picture.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against the claim for a higher rating for the left shoulder 
disability, and the claim is denied.


III.  Increased Evaluation for Residuals of Osteochondral 
Fracture of the Left Knee

A.  Factual Background

Service medical records show that the veteran underwent 
arthroscopy of the left knee in December 1985.  The diagnosis 
was chondral defect of the medial femoral condyle.  A summary 
of his hospitalization in March 1987 reveals that he 
underwent arthroscopy of the left knee.  The diagnosis was 
chondromalacia of the lateral aspect of the medial femoral 
condyle, medial synovial plica.

A June 1989 RO rating decision granted service connection for 
osteochondral fracture of the left knee with synovitis.  A 
zero percent evaluation was assigned for this condition, 
effective from August 1988.  A February 1990 RO rating 
decision increased the evaluation from zero to 10 percent, 
effective from August 1988.

The January 1993 RO rating decision increased the evaluation 
for the left knee condition from 10 to 20 percent.  The 
20 percent evaluation was effective from October 1991.

A private medical report shows that the veteran underwent 
arthroscopic left partial meniscectomy in November 1998.  The 
diagnosis was left medial meniscus tear, anterior cruciate 
ligament tear.

A private medical report dated in December 1998 notes that 
the veteran's left knee symptoms were resolving.  

The veteran underwent VA medical examination in December 
1991.  Examination of the left knee revealed that he used a 
knee brace.  There were well healed arthroscopic scars that 
were not tender nor fixed.  There was mild effusion, but no 
deformity.  Range of motion of the knee was completely 
normal.  There were complaints of tenderness and a feeling of 
some fullness in the popliteal space.  There was no laxity of 
the cruciate or collateral ligaments, and McMurray and Apley 
tests were negative.  X-rays of the left knee revealed medial 
compartment narrowing with mild degenerative joint changes.  
The impression was mild degenerative joint changes in the 
left knee manifested by pain, mild crepitus, and X-ray 
findings.

The veteran underwent a VA medical examination in February 
2001.  Examination of the knee showed range of motion was 
normal with zero degrees extension and 140 degrees flexion.  
There was pain at 120 degrees through 140 degrees of flexion.  
There was no medial or lateral instability to the MCL (medial 
collateral ligament).  There was mild laxity on test of the 
ACL (anterior cruciate ligament) by Lachman testing.  Knee 
flexors showed some diminished strength of 4/5 limited by 
pain.  Otherwise strength was intact.  There was indistinct 
sensory loss on the medial aspect of the cast that was 
nonphysiological.  There were well-healed arthroscopic scars.  
Reflexes were symmetric.  He was mildly antalgic.  He was 
able to stand on his heels and toes with no difficulty.  He 
was able to perform about a quarter squat with reported left 
knee pain.  There was no evidence of atrophy.  Vastus 
medialis was well developed.  X-rays of the left knee 
revealed narrowed medial joint compartment.

The veteran testified at a hearing in January 2002.  He 
testified to the effect that he had occasional pain, 
effusion, and locking of the left knee.  His testimony was to 
the effect that a higher rating was warranted for his left 
knee disability.

B.  Legal Analysis

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence reveals that the left knee disability is 
manifested primarily by X-ray findings of arthritis, normal 
range of motion with pain at 120 degrees of flexion, 
asymptomatic scars, and slight instability.  The scars are 
from arthroscopy and being asymptomatic do not support the 
assignment of a separate compensable evaluation under the 
provisions of diagnostic code 7803, 7804 or 7805 with related 
diagnostic code for limitation of motion of a joint.  The 
evidence, including the report of the veteran's VA medical 
examination in February 2001, indicates that any associated 
neurological deficits are insignificant.

The evidence as a whole indicates that the occasional 
limitation of the motion of the left knee does not support 
the assignment of a compensable evaluation under diagnostic 
code 5260 or 5261.  The report of the veteran's VA medical 
examination reveals that he has normal range of motion of the 
left knee with pain on flexion from 120 to 140 degrees.  The 
VA General Counsel held in VAOPGCPREC 9-98 after reiterating 
its holding in VAOPGCPREC 23-97 that pain is a factor that 
must be considered in the evaluation of a joint disability 
and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.  The provisions provide, as noted in section 
II of this decision, for the assignment of the minimum 
compensable rating for a joint disability manifested by pain.  
In this case, the Board finds that the evidence supports the 
assignment of one 10 percent evaluation for the left knee 
disability under diagnostic code 5260 with consideration of 
the provisions of 38 C.F.R. § 4.59 and the holding of the VA 
General Counsel in the noted opinions.  DeLuca, 8 Vet. App. 
202.

The evidence also indicates the presence of occasional slight 
instability of the left knee as noted on the report of the 
veteran's VA medical examination in February 2001.  That 
symptom supports the assignment of another 10 percent 
evaluation for the residuals of the left knee injury under 
diagnostic code 5257.  The evidence indicates that the 
veteran's arthroscopic left partial meniscectomy for left 
medial meniscus tear, anterior cruciate ligament tear, in 
November 1998 was successful and reveals no significant 
episodes of knee locking or effusion since then.

Testimony from the veteran is to the effect that his left 
knee disability is more severe than currently rated, but the 
evidence does not show instability, limitation of motion or 
other symptoms that produce moderate functional impairment to 
support a separate 20 percent evaluation for the left knee 
disability under any of the above-noted diagnostic codes.  
The preponderance of the evidence is against the claim for a 
rating higher than 20 percent, one 10 percent rating for 
arthritis under diagnostic code 5260 and another separate 
10 percent evaluation for residual of left knee surgery under 
diagnostic code 5257, for the residuals of osteochondral 
fracture of the left knee, and the claim is denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Secondary service connection for a right forearm or elbow 
disorder is denied.

An increased evaluation for residuals of left rotator cuff 
tear with avulsion fracture is denied.

An increased evaluation for residuals of osteochondral 
fracture of the left knee is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

